BENHAM, Justice.
These appeals from the trial court’s denial of the defendants’ motions to dismiss the indictment due to an alleged constitutional *219speedy trial violation are dismissed for failure to follow the interlocutory procedures of OCGA § 5-6-34 (b). Sosniak v. State, 292 Ga. 35 (734 SE2d 362) (2012).
Decided November 27, 2012.
Bruce S. Harvey, Jennifer S. Hanson, K. Julie Hojnacki, Kimberly H. Cornwell, for appellant (case no. S12A1795).
Tony L. Axam, Cinque M. Axam, Danielle P. Roberts, for appellant (case no. S12A1796).
PaulL. Howard, Jr., District Attorney, Cheveda McCamy, Christopher M. Quinn, Paige Reese Whitaker, Assistant District Attorneys, Samuel S. Olens, Attorney General, Paula K. Smith, Senior Assistant Attorney General, for appellee.

Appeals dismissed.


All the Justices concur.